Case 2:15-cv-03035-ES-JAD Document 72 Filed 03/24/20 Page 1 of 1 PageID: 365



Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                           :
WEDPENS DORSAINVIL,                        :
                                           :
                      Plaintiffs,          :      Civil Action No. 15-3035 (ES)
                                           :
               v.                          :             ORDER
                                           :
STUART L. PEIM, et al.,                    :
                                           :
                      Defendants.          :
                                           :


       Before the Court are defendant Carol Gallagher’s motion to dismiss (D.E. No. 60) and

defendant Alejandrina Sumicad’s motion to dismiss (D.E. No. 61) (collectively, “Motions to

Dismiss”). Defendant Gallagher and defendant Sumicad (collectively, “Defendants”) seek to

dismiss plaintiff Wedpens Dorsainvil’s (“Plaintiff”) second amended complaint (“SAC”) (D.E.

No. 56) pursuant to Federal Rule of Civil Procedure 12(b)(6). The Court having considered the

parties’ submissions and having decided the Motions to Dismiss without oral argument, see Fed.

R. Civ. P. 78(b); L. Civ. R. 78.1(b); and for the reasons stated in the Court’s accompanying

Opinion;

       IT IS on this 24th day of March 2020,

       ORDERED that Defendants’ Motions to Dismiss are DENIED; and it is further

       ORDERED that the Clerk of Court shall TERMINATE Docket Entry Numbers 60 and 61.




                                                         s/Esther Salas
                                                         Esther Salas, U.S.D.J.
